DETAILED ACTION
Status of the Claims
1.	Claims 12-22, 24-28 and 31-42 are pending.
	Claims 12-22, 24-28 and 37-42 are withdrawn.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2020 has been entered.
Election/Restrictions
3.	Applicant's election with traverse of claims 31-36 in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that election required between Species B and Species C is improper because there would not be serious burden on examiner to search since in Species B the nanotubes have an Ag/AgCl plating while in Species C the nanotubes have outer shell having chemical function groups and these two species will not require different field of search.   This is not found persuasive because different field of search would be required to search Species B and Species C. Species B requires searching for plating Ag/AgCl onto carbon nanotubes whereas Species C requires searching for carbon nanotubes functionalized with chemical functional groups. Functionalizing of carbon nantoubes which requires chemical reaction to occur to form bond is . 
The requirement is still deemed proper and is therefore made FINAL.

Status of the Rejections
4.	Rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn with cancellation of the claim.
	Rejection of claims 1-4, 6, 10-11, 23 and 27-30 under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 2009/0198117 A1) is being withdrawn with cancellation of the claims.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites “core portion is metal free”. The limitation is indefinite because the exterior of the core portion is plated with Ag/AgCl, thus the core portion cannot be metal free since it coated with metal i.e. silver (Ag).
Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 31.

Claim Rejections - 35 USC § 102


6.	Claims 31-33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 2009/0198117 A1) as evidenced by Uejima (US 2016/0340193).
Regarding claim 31, Cooper teaches an electrochemical sensor, which is an electrode assembly for electrochemical sensing, the assembly comprising a reference electrode comprising a carbon nanotube (CNT) core and plating on the exterior of core with comprising a silver (Ag) followed by silver chloride (pars. [0009], [0034], [0159]), 
the CNT being a fiber (par. [0009] [0081]; “nanofibres”) and are linear aligned with respect to each other [0049];
each CNT fiber inherently comprises plurality of carbon nanotubes spun together as evidenced by Uejima [0003];
the core portion is comprised of only CNT’s [0009][0034], thus core portion is metal free and binder free. 

Regarding claim 32, Cooper teaches the electrode assembly further comprising a working electrode comprising a CNT core and an auxiliary electrode comprising a CNT core, each CNT core consisting of substantially pure CNT (par. [0009]; “counter electrode comprising a plurality of conductive nanotubes”).


Regarding claim 33, Cooper teaches the CNT core of the working electrode comprises an insulating coating (par. [0049]).

Claim 36 is/are considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Moreover, Cooper teaches Ag/AgCl plating is applied to the CNT core by electrochemical deposition (par. [0159]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


7.	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2009/0198117 A1) as applied to claim 31 above, and further in view of Guo et al. (Electroanalysis 2011, 23, No. 5, 1252-1259, a copy is on file, 08/28/2019 NPL, 8 pages).
Regarding claim 34, Cooper does not teach the insulating coating is a polymer coating.
However, Guo teaches determination of trace metals by anodic stripping voltammetry using a carbon nanotube (CNT) tower electrode (Title). The reference teaches that it is known that that it is the edge-plane-like nanotube ends that lead to the enhanced electrochemical activity and electron-transfer rate at CNT electrodes (pg. 1253, col. 1, first partial paragraph), so the CNT tower was totally coated with polystyrene (PS) solution, air-dried and then the PS-coated CNT electrode was cut off at the end with scissors in order to expose only the edge-plane-like nanotube end. After cutting, the exposed surface of the CNT electrode is mainly tips of MWCNTs (pg. 1253, col. 2, section 2.2, Fig. 1 and caption).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to provide the polymer insulating coating of Guo on the CNT core working electrode of Cooper in order to expose only the enhanced electrochemical activity and electron-transfer rate edge-plane-like nanotube ends as taught by Guo.
 
Regarding claim 35, Kiesele and further in view of Guo teaches wherein the polymer coating comprises a polystyrene coating (see Guo, Section 2.2).

8.	Claims 31-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesele et al. (US 2006/0237313 A1) and further in view of Cooper et al. (US 2009/0198117 A1) and evidenced by Uejima (US 2016/0340193).
Regarding claim 31, Kiesele teaches an electrochemical sensor (Title), which is an electrode assembly for electrochemical sensing, the sensor comprising a reference electrode comprising a carbon nanotube (CNT) core consisting of CNT (pars. [0019], [0022], claim 15), thus the core portion being metal free and binder free. The reference does not teach the CNT core comprising a silver (Ag) plating and the CNT being a carbon nanotube fibers and each carbon nanotube fiber comprising a plurality of carbon nanotubes spun together.
However, Cooper teaches analyte sensors having nanostructured electrodes (Title), which is an electrode assembly for electrochemical sensing, and electrodeposition of silver/silver chloride on the CNT based reference electrode to make the electrode electrochemically active (par. [0159]). Copper also teaches the CNT being a fiber (par. [0009] [0081]; “nanofibres”) and are linear aligned with respect to each other [0049] and each CNT fiber inherently comprises plurality of carbon nanotubes spun together as evidenced by Uejima [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to electrodeposit silver/silver chloride on the reference electrode of Kiesele in order to make the electrode electrochemically active as taught by Cooper and use carbon nanotube fibers as choice of carbon nanotubes to form the reference electrode because carbon nanotube fibers are easier to handle and have excellent electrical conductivty and mechanical characteristics.

Regarding claim 32, Kiesele and further in view of Cooper teach the electrochemical sensor further comprising a working electrode comprising a CNT core (Kiesele pars. [0003] and [0022]) and an auxiliary electrode (Kiesele Abstract, pars. [0011] and [0036]; “counterelectrode or auxiliary electrode 7”) and Cooper teaches a counterelectrode comprising a plurality of conductive nanotubes (par. [0009]).

Regarding claim 33, Kiesele and further in view of Cooper teaches wherein the CNT core of the working electrode comprises an insulating coating (par. [0049]).

Claim 36 is/are considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Moreover, Cooper teaches Ag/AgCl plating is applied to the CNT core by electrochemical deposition (par. [0159]).

9.	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesele and Cooper et al. as applied to claim 31 above, and further in view of Guo et al. (Electroanalysis 2011, 23, No. 5, 1252-1259, a copy is on file, 08/28/2019 NPL, 8 pages).
Regarding claim 34, Kiesele in view of Cooper does not teach the insulating coating is a polymer coating.
However, Guo teaches determination of trace metals by anodic stripping voltammetry using a carbon nanotube (CNT) tower electrode (Title). The reference teaches that it is known that that it is the edge-plane-like nanotube ends that lead to the enhanced electrochemical activity and electron-transfer rate at CNT electrodes (pg. 1253, col. 1, first partial paragraph), so the CNT tower was totally coated with polystyrene (PS) solution, air-dried and then the PS-coated CNT electrode was cut off at the end with scissors in order to expose only the edge-plane-like nanotube end. After cutting, the exposed surface of the CNT electrode is mainly tips of MWCNTs (pg. 1253, col. 2, section 2.2, Fig. 1 and caption).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to provide the polymer insulating coating of Guo on the CNT core working electrode of Kiesele in order to expose only the enhanced electrochemical activity and electron-transfer rate edge-plane-like nanotube ends as taught by Guo.
 
Regarding claim 35, Kiesele and further in view of Guo teaches wherein the polymer coating comprises a polystyrene coating (see Guo, Section 2.2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 27 and 28 have been considered but are moot because the claims are not being examined in this application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795